Citation Nr: 1032498	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-38 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, 
to include asthma and/or bronchitis.

2.  Entitlement to service connection for a right ankle 
disability, including shin splints.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a disability manifested 
by joint pain.

5.  Entitlement to service connection for a psychiatric 
disability.  

6.  Entitlement to service connection for hepatitis-C infection.

7.  Entitlement to service connection for tinea pedis (athlete's 
foot).




REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served honorably on active duty from December 1981 to 
May 1986.  A subsequent period of active duty from May 1986 to 
October 1992 has been found to be under dishonorable 
circumstances. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island in 
January 2007 and January 2008.

The Veteran indicated in his Substantive Appeal that he desired a 
hearing before a Member of the Board at the RO.  However, in 
April 2009 he submitted a letter withdrawing his request for a 
hearing before the Board.

The Veteran's claims for service connection for pulmonary 
disability and for right ankle disability/shin splints are 
addressed in the Remand that follows the Order section below.


FINDINGS OF FACT

1.  A back disability has not been present at any time during the 
pendency of this claim. 

2.  A disability manifested by chronic joint pain was not present 
until more than one year following the Veteran's honorable period 
of active service, and no such disability is etiologically 
related to the period of honorable service.

3.  An acquired psychiatric disorder was not present until more 
than one year following the Veteran's honorable period of active 
service, and no current psychiatric disorder is etiologically 
related to the period of honorable service.

4.  Hepatitis-C infection was not present during the Veteran's 
period of honorable active service, and it is not etiologically 
related to the period of honorable service.

5.  Tinea pedis has not been present at any time during the 
pendency of this claim


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009). 

2.  A disorder manifested by joint pain was not incurred in or 
aggravated by active service, and its incurrence or aggravation 
during active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009). 

3.  A psychiatric disability was not incurred in or aggravated by 
active service., and the incurrence or aggravation of a psychosis 
during active service may not be presumed  38 U.S.C.A. §§ 1101, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009). 

4.  Hepatitis-C infection was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 

5.  Tinea pedis infection was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for the 
disorders enumerated on the title page.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the Veteran was provided all required 
notice in letters sent in July 2006, August 2006, and November 
2007, prior to the initial adjudication of the claims.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) are not available and are presumed to 
have been lost while in government custody; in such cases VA's 
duty to assist is heightened and includes an obligation to search 
for other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  The record shows the required 
development has been accomplished.  

Post-service treatment records have been obtained from those VA 
and non-VA providers identified by the Veteran as having relevant 
records.  Neither the Veteran nor his representative has 
identified any other evidence that could be obtained to 
substantiate the claims, and the Board is also unaware of any 
such evidence.  

The Veteran has not been afforded VA medical examinations in 
response to the claims herein decided.  However, medical 
examination is not required if the appellant has not presented a 
prima facie case for the benefit claimed.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  As noted in 
detail below, the Veteran has not presented a prima facie case 
for service connection any of these claimed disabilities.  

The Board acknowledges that a veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service; McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  However, as noted in 
detail below the Veteran has not alleged continuity of 
symptomatology since discharge from service, and the Veteran's 
post-service medical record disproves any implied continuity of 
symptomatology.  Accordingly, McLendon does not require remand 
for medical examination.

Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a psychosis or 
arthritis to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

When service treatment records have been lost or destroyed, case 
law does not establish a higher benefit-of-the-doubt standard, 
but rather heightens the duty of the Board to consider the 
benefit-of-the-doubt rule, to assist the claimant in developing 
his claim, and to explain its decision.  Ussery v. Brown, 8 Vet. 
App. 64 (1995).

Analysis

Service connection for a back disorder

The Veteran asserted in his claim that he sustained a back sprain 
at Fort Hood, Texas in April 1986.  The Board notes this is 
during the period of service characterized as honorable.  Because 
the Veteran's STRs are not available, there is no documentation 
of such sprain.  The Board has found no reason to question the 
Veteran's contention that he sustained a back injury during the 
period of his active service characterized as honorable.

Records from Miriam Hospital show the Veteran presented to the 
emergency room (ER) in July 2000 complaining of trauma to the 
neck, back and head consequent to falling backward from a truck.  
X-ray examination of the lumbar spine showed loss of normal 
lumbar lordosis but well-maintained disc spaces and no current 
fracture.  He presented again to the ER in June 2002 complaining 
of low back pain after lifting heavy bags of ice; the clinical 
impression was low back strain with right arm neuropathy.  

Treatment records from Adult Correctional Institution show the 
Veteran complained of knee and back pain in April 2002; the 
clinical impression was that massive obesity and large abdomen 
were the causes of both problems.   

As documented in treatment records from Rhode Island Hospital, 
the Veteran had a motor vehicle accident in February 2005 
consequent to attempting to evade a police car; he was injured 
when his car hit a wall.  The Veteran presented complaining of 
multiple joint pains.  X-ray studies of the chest, cervical 
spine, pelvis and right shoulder were essentially normal.  The 
clinical impression was muscle strain.

In October 2005 the Veteran was newly reincarcerated and 
complained of musculoskeletal discomfort associated with the 
recent motor vehicle accident.

A VA managed care note in February 2006 notes the Veteran 
complained of backache.  On examination, flexion of the spine was 
normal although the Veteran could not approximate touching his 
toes (morbid obesity noted on examination).   The clinical 
impression was chronic lower back pain (CLBP).

The Veteran presented to the VA urgent care clinic in March 2006 
(one day after his discharge from inpatient VA psychiatric 
treatment) complaining of chronic low back pain.  He reported 
having experienced back trauma during active service.  The 
clinical impression was chronic mechanical low back pain.

The Veteran has credibly established that he had an acute back 
injury during the period of service characterized as honorable.  
However, that a condition or injury occurred in service alone is 
not enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  "Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in a 
disability ... in the absence of a proof of present disability 
there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1993).  The Court has held that the requirement for service 
connection that a current disability be present is satisfied when 
a claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

In this case there is no medical evidence of the presence of a 
back disability at any time during the pendency of this claim.  
The Veteran is shown to have been treated at various times for 
mechanical low back pain, but pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).

When service treatment records have been lost or destroyed, case 
law does not lower the legal standard for proving a case of 
service connection, but rather increases the Board's obligation 
to evaluate and discuss in its decision all the evidence that may 
be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, VA must consider all favorable lay evidence of 
record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board has accordingly carefully reviewed the lay 
evidence submitted by the Veteran in the form of his 
correspondence to VA.  Nothing in his correspondence demonstrates 
a diagnosed back disorder subject to service connection at any 
time during the period under review.  

Accordingly, this claim must be denied.
  
Service connection for joint pain

The Veteran asserted in his claim that he had suffered joint pain 
since February 2006.

In July-August 1995 the Veteran received inpatient treatment by 
VA for substance abuse.  He complained at the time of right wrist 
pain, although multiple X-rays of the wrist were normal.    

Treatment records from Adult Correctional Institution show 
treatment for a right hand injury in January 1999.  He injured 
the left foot in March 1999 when a bocce ball dropped on it; X-
rays showed degenerative changes in the first left 
metatarsophalangeal joint.  He was treated in May 1999 for left 
elbow injury suffered on the basketball court; the X-ray 
impression was degenerative spurring of the left elbow.  

In December 1999 the Veteran was treated at Occupational Health 
and Rehabilitation for a strain of the right knee, suffered at 
work.

The Veteran was again incarcerated in July 2000 and complained of 
neck pain; an X-ray examination of the cervical spine showed 
early degenerative changes.  The Veteran complained of right hand 
pain in September 2000 secondary to recent trauma but X-ray 
findings were normal.  

The Veteran received VA treatment for a work-related right 
shoulder injury in July 2001.  The clinical impression was torn 
rotator cuff.

The Veteran was again incarcerated in April 2002 and complained 
of knee and back pain.  The clinical impression was that massive 
obesity and large abdomen were the causes of both problems. 

In June 2002 the Veteran was treated at Miriam Hospital and at 
Occupational Health and Rehabilitation for a bilateral upper 
trapezius strain with secondary brachial plexopathy, suffered at 
work.  He was also treated for a work-related right wrist strain.

The Veteran presented to the Miriam Hospital ER in August 2004 
complaining of right hip pain, of recent onset and unrelated to 
any specific trauma.  X-ray examination of the hip was normal, 
and the only diagnosis was "right hip pain." 

A VA managed care note in February 2006 notes the Veteran 
complained of aching joints, particularly his knees.  The 
clinical impression was rule out degenerative joint disease (DJD) 
versus arthralgias due to gross obesity.

As noted above, the Veteran is shown to have been treated at 
various times for disorders of multiple joints including 
degenerative changes in the cervical spine, left foot and left 
elbow; strains of the right knee, right wrist and upper 
trapezius; and torn right shoulder rotator cuff.  However, the 
evidence does not show, and the Veteran has not asserted, that he 
sustained any injury during service of the cervical spine, left 
foot or elbow, or right wrist, knee, shoulder or trapezius.  
Further, treatment records clearly show that these disorders are 
etiologically related to post-service events such as workplace 
injuries, accidents, and the effects of obesity.

The record also does not show that degenerative arthritis of any 
joint became manifest to any degree within the first year after 
the period of service characterized as honorable.  Accordingly, 
presumptive service connection under 38 C.F.R. § 3.309 is not 
applicable.  

In sum, although the Veteran has shown treatment for painful 
disorders of multiple joints, he has not shown any injury to such 
joints during active service and no evidence of nexus between 
such disorders and active service has been presented.  
Accordingly, the criteria for service connection are not met and 
the claim for service connection for joint pain must be denied.

Service connection for psychiatric disability

The Veteran asserts that his depression is due to personal 
problems that became manifest while he was stationed in Germany; 
he was depressed because he could not control his weight and 
began using cocaine as a weight-control measure.  The Veteran 
stated this all started around March 1991, which the Board notes 
is during the Veteran's period of service characterized as 
dishonorable.

The Veteran had 28 days of inpatient treatment under the VA 
Substance Abuse Treatment Program (SAPT) in July-August 2008.  
Clinical diagnosis was alcohol and cocaine dependence and history 
of polysubstance abuse; also noted was personality disorder not 
otherwise specified (NOS).  

The Veteran had a VA Mental Health Services Biopsychosocial 
(MHBSS) comprehensive assessment in March 2005.  The examiner, a 
psychologist, noted a history of polysubstance abuse including 
cocaine (first used during active service in 1989-1990 to keep 
his weight down and used with increasing frequency after 
discharge from service), alcohol abuse (beginning prior to active 
service and continuing during and after active service), cannabis 
(used before and after active service but not during service), 
depressive symptoms (present as a young child but most 
prominently for the past several years), anxiety-related symptoms 
(present for "a long time" but unclear whether related to 
history of polysubstance abuse).   The Veteran reported first use 
of alcohol at age 13; first use of marijuana at age 15; first use 
of barbiturates, sedatives, amphetamines and LSD at age 17; and, 
first use of cocaine and hashish at age 23.  The Veteran reported 
having been convicted 4-5 times for shoplifting with resultant 
incarcerations.  The Veteran reported that during service he went 
absent without leave (AWOL) due to cocaine use and consequently 
received an other- than-honorable (OTH) discharge.  The 
psychiatric diagnosis was cocaine dependence with physiological 
dependence, alcohol dependence with physiological dependence, 
cannabis abuse, nicotine dependence, rule out substance-induced 
mood disorder and rule out substance-induced anxiety disorder.  
The psychologist noted the Veteran had reported depressive and 
anxiety symptoms that were possibly associated with his substance 
abuse.

The Veteran had a psychiatric evaluation by Dr. Francis Haines in 
April 2005.  Dr. Haines' impression was major depression and 
obsessive-compulsive disorder (OCD); there was no opinion 
concerning their etiology.

A VA managed care note in February 2006 indicates the Veteran had 
positive depression screen but further evaluation did not 
indicate major depression, so further intervention was deemed 
unnecessary.  A PTSD screen was negative.

The Veteran was admitted for VA inpatient psychiatric treatment 
in March 2006 due to reported suicidal ideation.  The Veteran 
reported a history of depressive symptoms.  The psychiatrist's 
diagnoses on admission was cocaine and alcohol dependence and 
substance-induced mood disorder.  During inpatient treatment a 
psychiatrist performed an MHBSS assessment and noted a history of 
depression both related to drug use and independent of it; the 
MHBSS diagnosis was polysubstance dependence (cocaine, alcohol 
and THC), mood disorder NOS, rule out major depressive disorder 
(MDD) and rule out bipolar affective disorder (BPAD).  After one 
week of inpatient treatment, he was discharged to outpatient 
services.

Notes from the VA SATP state the Veteran completed the 
rehabilitation program in September 2006.  His current 
psychiatric diagnosis was cocaine, marijuana and alcohol 
dependence, all three in remission, and rule out bipolar disorder 
and attention-deficit hyperactivity disorder (ADHD).

The Board notes on review of the medical evidence above that the 
Veteran's primary psychiatric disorder of record has been 
substance abuse.  Although the Veteran contends his cocaine use 
began in service, frequent and persistent drug usage in service 
to the point of addiction is considered to be willful misconduct 
and is not subject to service connection; see 38 C.F.R. 
§ 3.301(c)(3).  The Veteran's substance abuse after discharge 
from service is similarly not a psychiatric disorder for which 
service connection can be considered.

The only diagnosed acquired psychiatric disorders of record that 
are not related to substance abuse are major depression and OCD, 
diagnosed by Dr. Haines in April 2005.  The Board notes that 
there was no accompanying opinion regarding nexus.  The Veteran 
himself contends that depressive symptoms began during a period 
of service characterized as dishonorable, so service connection 
based on onset in service is not warranted.  The Veteran does not 
contend, and the evidence does not show, that OCD was incurred 
during the period of service characterized as honorable.
 
The record does not show a firm diagnosis of any other acquired 
psychiatric disorder.  Psychiatric treatment records note "rule 
out" MDD, BPAD and ADHD, but such notes indicate suspected but 
not confirmed diagnoses; further, there is no indication that 
MDD, BPAD or ADHD is etiologically related in any way to active 
service.    

In sum, although the Veteran has shown diagnoses of two acquired 
psychiatric disorders not related to substance abuse (major 
depression and OCD), there is no evidence that either disorder is 
etiologically related to the period of active service 
characterized as honorable.  Accordingly, the criteria for 
service connection are not met, and the claim for service 
connection must be denied.

Service connection for hepatitis-C infection

The Veteran has asserted in his correspondence to VA that he 
believes he contracted hepatitis C (HCV) infection in Germany 
through the practice of unsafe sex acts prior to his marriage.  
The Board notes the Veteran was stationed in Germany from March 
1982 to November 1983 during the period of service characterized 
as honorable; he was also stationed in Germany from March 1988 
through May 1991 during the period of service characterized as 
dishonorable, a period during which he admits he was mentally 
unstable due to cocaine abuse.

Although the Veteran's STRs are not available, his service dental 
records are associated with the claims files.  There is no 
indication in those records that the Veteran was identified with 
hepatitis.

The Veteran has not asserted that he was identified with 
hepatitis C while in service.  Instead, he asserted in an undated 
VA Form 21-4138 (Statement in Support of Claim) that hepatitis C 
(HCV) was first diagnosed in 1995 while he was undergoing 
treatment at the Bay Pines VA Medical Center (VAMC).  The Veteran 
acknowledged a history of drug addiction but denied intravenous 
drug use, which is why he asserted service connection.  

Clinical records from Bay Pines VAMC confirm an impression of HCV 
in July 1995.  This is the earliest indication of HCV of record.  
Subsequent VA and private medical treatment notes show HCV on the 
Veteran's current problem list.

The Veteran had a VA gastroenterology consult in March 2006 
during his inpatient psychiatric treatment.  The Veteran reported 
having been diagnosed with hepatitis-C (HCV) infection "a few 
years back" although he had never received treatment.  
Examination included computed tomography (CT) scans of the liver 
and the abdomen.  The clinical impression was history of HCV 
infection and still using alcohol and illicit drugs.

Following two weeks of VA psychiatric inpatient treatment, the 
Veteran was interviewed for the VA homeless program in March 
2006; during the interview he stated he had been stabbed in 1989.

The Veteran has shown he has the claimed HCV infection.  However, 
a veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

In this case the Veteran acknowledges that he was not diagnosed 
with HCV until 1995, nine years after completion of the active 
service characterized as honorable.  He theorizes he acquired the 
virus through unprotected sex in Germany because he has not used 
intravenous drugs.  

Although STRs are not available, the Veteran would routinely have 
had periodic physical examinations during the remainder of active 
service through October 1992, and if hepatitis had been 
identified during such examinations it would have been noted in 
the service dental records; the Board notes that if a patient is 
known to be HCV positive such fact would routinely be noted in 
dental records to protect both the patient and the dental 
clinician.  Accordingly, the lack of diagnosis prior to his 
discharge in 1992 serves as evidence he did not have the virus 
prior to the end of his service characterized as honorable in May 
1986.

Although the Veteran denied intravenous drug use, he stated he 
had been stabbed on one occasion and he has admitted to 
"freebasing" cocaine and to use of numerous illicit substances; 
he has also asserted that he was mentally unbalanced while he was 
addicted to cocaine, using this as an argument that he should not 
be held responsible for his actions in going AWOL.  The record is 
silent in regard to unprotected sex or other activities after 
service that carry an associated risk of exposure to the HCV 
virus; however, given the Veteran's documented history of illicit 
substances (and at least one stabbing) the Board finds it 
unlikely that he acquired the HCV virus, first diagnosed in 1995, 
through unprotected sex prior to May 1986.

Accordingly, service connection for HCV infection must be denied.
 
Service connection for tinea pedis

The report of a January 1981 enlistment physical examination 
notes the Veteran was found to have tinea pedis of the right 
foot.

In April 2004 the Veteran submitted a claim for service 
connection for "the feet," which the Veteran's representative 
characterized in a cover letter as a claim for service connection 
for athlete's foot.  The Veteran stated he was treated for his 
feet while stationed in Germany in 1983; the Board notes the 
Veteran was stationed in Germany from March 1982 to November 1983 
during his honorable period of service.

The enlistment physical cited above demonstrates the Veteran had 
tinea pedis at the time of his enlistment, and there are no STRs 
to document whether he had recurrence of the disorder during 
service.  The Board accepts that the Veteran had at least one 
recurrence of tinea pedis while in service.

However, as noted above that a condition or injury occurred in 
service alone is not enough; there must be a disability resulting 
from that condition or injury.  Brammer, 3 Vet. App. 223.  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich, 104 F.3d 1328.  In this case the 
Veteran has presented no evidence that he has had tinea pedis at 
any time during the pendency of this claim.  McClain, 21 Vet. 
App. 319, 321.

The Board notes that the Veteran has not argued continuity of 
symptoms since discharge from service.  In any case, the file 
contains records of a number of VA and non-VA clinical 
examinations, including institutional examinations associated 
with incarceration, in which tinea pedis would routinely have 
been noted if observed; none of those reports shows that tinea 
pedis was found.  The documents of record accordingly disprove 
continuity of symptoms.

Accordingly, this claim must also be denied.

Benefit of the doubt rule

There is a heightened obligation to explain findings and to 
carefully consider the benefit-of-the-doubt rule in cases where 
records are presumed destroyed or lost while in custody of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

The Board has accordingly carefully considered the benefit-of-
the-doubt rule in arriving at the determinations above.  However, 
in each issue the Board has found the evidence to preponderate 
against the claim.   Accordingly, the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. 49, 54.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disability is denied. 

Service connection for a disability manifested by joint pain is 
denied.

Service connection for psychiatric disability is denied.

Service connection for hepatitis-C infection is denied.

Service connection for tinea pedis is denied.


REMAND

The Board finds that further development is required before the 
claims for service connection for pulmonary disability and right 
ankle disability/shin splints are adjudicated.

As noted, STRs are not available and are presumed to have been 
lost while in government custody.  However, the Veteran's ex-wife 
submitted a letter in April 2009 asserting the Veteran had severe 
asthma attacks in 1985 and sprained his foot around April 1986; 
these dates are within the period characterized as honorable 
service.  The Board notes that a layperson can provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Given the objective evidence provided by the Veteran's ex-wife 
showing symptoms in service, and given medical evidence of record 
showing intermittent symptoms of asthma/bronchitis and right 
ankle symptoms following discharge from service, the Board finds 
the Veteran should be afforded a VA examinations in response to 
these claims

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded an 
examination by an examiner with 
appropriate expertise to determine the 
etiology of the Veteran's claimed 
pulmonary disability.

The claims folders must be made available 
to and reviewed by the examiner, and all 
indicated studies should be performed.  

Based on review of the files and 
examination of the Veteran, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(50 percent or more probable) with 
respect to each pulmonary disability 
present at any time during the pendency 
of this claim that the disorder 
originated during the period of honorable 
service or is otherwise etiologically 
related to the period of honorable 
service.

The rationale for each opinion expressed 
must also be provided.

2.  The Veteran also should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
etiology of the Veteran's claimed right 
ankle disability/shin splints.

The claims folders must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.  

Based on review of the files and 
examination of the Veteran, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(50 percent or more probable) with 
respect to each right ankle 
disability/shin splints present at any 
time during the pendency of this claim 
that the disorder originated during the 
period of honorable service or is 
otherwise etiologically related to the 
period of honorable service.

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
4.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).


							(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


